Third District Court of Appeal
                               State of Florida

                          Opinion filed July 7, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-850
                       Lower Tribunal No. 18-41935
                          ________________


                             Anthony Parks,
                                  Appellant,

                                     vs.

                    Fius Distributors LLC, et al.,
                                 Appellees.



    An Appeal from the Circuit Court for Miami-Dade County, Abby
Cynamon, Judge.

     Anthony Parks, in proper person.

      Law Offices of Granoff & Kessler, P.A., and Roy E. Granoff, for
appellees.


Before FERNANDEZ, C.J., and GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed.